DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079) and Takahashi et al. (US 2011/0064932).
Regarding claim 1, Kato teaches a gas barrier film (Pg. 1, Paragraph [0002]). The gas barrier film includes a film substrate, a silica layer and an inorganic layer in that order (Pg. 1, Paragraph [0023]). The inorganic layer is formed from a metal compound including silicon oxide or silicon nitride (Pg. 4, Paragraphs [0056]-[0057]). The inorganic layer may also be a multilayer inorganic layer which are formed from compositions that are either the same or different (Pg. 4, Paragraph [0061]-[0062]). 
Kato is silent with respect to the inorganic layer comprising a silicon nitride layer and a protective inorganic layer being silicon oxide in which the silicon nitride layer has a thickness of 3 to 100 nm and a ratio of the thickness of the protective inorganic layer to the silicon nitride layer being 3 to 80. 
Sternchuss teaches an electrically conductive support which includes a substrate with multilayer thin films which includes a first barrier layer formed from silicon nitride and a second barrier film formed from silicon oxide (Pg. 1, Paragraphs [0006]-[0009]). The first barrier layer preferably has a thickness of at least 5 nm and the second barrier layer has a thickness of at least 30 nm (Pg. 1, Paragraphs [0008]-[0009]). The resulting ratio of the minimum thicknesses results is 6. The use of two barrier layers allow for a more effective defense of the support and the thicknesses of the two barrier layers ensures good mechanical strength (Pg. 1, Paragraph [0018]-[0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multiple inorganic layers of Kato such that they are formed from the first and second barrier layers of Sternchuss, being silicon nitride with a thickness of at least 5 nm and silicon oxide with a thickness of at least 30 nm, respectively, in order to provide the gas barrier films with a more effective defense and to ensure good mechanical strength. Additionally, one of ordinary skill in the art would appreciate that the resulting ratio of the minimum thicknesses is 6, which is within the claimed range of 3 to 80. 
Kato is further silent with respect to the inorganic layer further comprising hydrogen in a content from 10 atom% to 50 atom%.
Takahashi teaches gas barrier coatings and gas barrier films including the coatings having excellent gas barrier properties and oxidation resistance (Pg. 1, Paragraph [0001]). The coatings are formed from silicon nitride components (Pg. 1, Paragraph [0015]). The coatings further have a hydrogen content in the range of between 10 and 30 atom% in order to provide adequate resistance to oxidation and in order to provide favorable costs, productivity and flexibility (Pgs. 4-5, Paragraph [0074]-[0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic layer of Kato with a hydrogen content in the range of 10 to 30 atom% in order to provide adequate resistance to oxidation and in order to provide favorable costs, productivity and flexibility as taught by Takahashi.
Regarding claims 2-3, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Regarding claims 4-5, Kato in view of Sternchuss teaches the gas barrier film as discussed above with respect to claim 1. As discussed above, the thickness of the silicon oxide second barrier layer is at least 30 nm.
Regarding claims 6-8, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. As discussed above, the thickness of the silicon nitride barrier layer is at least 5 nm.
Regarding claims 9-14, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Regarding claims 16-18, Kato in view of Sternchuss teaches the gas barrier film as discussed above with respect to claim 1. As discussed above, the gas barrier film includes a silica layer between the substrate and the inorganic layer (“base layer formed from silicon oxide;” see the objection of claim 18 above). Furthermore, Sternchuss teaches the silicon nitride barrier layer has a refractive index from 1.9 to 2.1 and silicon oxide typically has a refractive index of 1.48 (“wherein the base layer is formed from a mateiral having a refractive index lower than that of the silicon nitride layer”) (Pg. 2, Paragraphs [0040]-[0043]). 
Regarding claim 20, Kato teaches the gas barrier films as discussed above with respect to claim 1. As discussed above, the resulting ratio of the minimum thicknesses is 6, which is within the claimed range of 6 to 25.
Regarding claim 21, Kato teaches the gas barrier films as discussed above with respect to claim 1. 
Kato is silent with respect to the inorganic layer further including oxygen in a content range of 0 to 10 atom%.
Takahashi teaches the gas barrier coatings as discussed above with respect to claim 1. The coatings further include oxygen in a range of less than 10 atom% in order to prevent cracking (Pg. 6, Paragraph [0100]-[0102]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic layer such that the oxygen content is less than 10 atom% in order to prevent cracking as taught by Takahashi. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079) and Takahashi et al. (US 2011/0064932) as applied to claim 1 above, and further in view of Yoshida et al. (US 2012/0003500).
Regarding claim 15, Kato in view of Sternchuss taches the gas barrier films as discussed above with respect to claim 1. As discussed above, the inorganic layer is formed from a multilayer construct including a second barrier layer formed from silicon oxide.
Kato and Sternchuss are silent with respect to the silicon oxide second barrier layer further comprising 2 atom% to 20 atom% of carbon. However, Kato teaches the formation of the inorganic layer by plasma CVD (Pg. 4, Paragraph [[0064]). Sternchuss additionally teaches the formation of the silicon oxide second barrier layer by CVD methods as well and the silicon oxide second barrier layer may further include carbon (Pg. 4, Paragraph [0106]; Pg. 2, Paragraph [0042]). 
Yoshida teaches gas barrier films and methods of forming the same (Pg. 1, Paragraph [0001]). The gas barrier films include an inorganic thin film layer formed by plasma CVD (Pg. 1, Paragraph [0020]). The inorganic layer is preferably formed from silicon oxide (Pg. 2, Paragraph [0044]). Yoshida further teaches the method of plasma CVD typically results in the formation of a silicon oxide film which still contains carbon atoms from the decomposition of an organic compound resulting in approximately 10 atom% or more (Pg. 5, Paragraph [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the formation of the silicon oxide second barrier layer, which is taught to be formed by CVD methods by both Kato and Sternchuss, such that the CVD methods still results in a carbon content remaining of 10 atom% or more, as taught by Yoshida, who teaches gas barrier films similar to both Kato and Sternchuss. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079), Yoshida et al. (US 2012/0003500) and Takahashi et al. (US 2011/0064932).
Regarding claim 19, Kato teaches a gas barrier film (Pg. 1, Paragraph [0002]). The gas barrier film includes a film substrate, a silica layer and an inorganic layer in that order (Pg. 1, Paragraph [0023]). The inorganic layer is formed from a metal compound including silicon oxide or silicon nitride (Pg. 4, Paragraphs [0056]-[0057]). The inorganic layer may also be a multilayer inorganic layer which are formed from compositions that are either the same or different (Pg. 4, Paragraph [0061]-[0062]). 
Kato is silent with respect to the inorganic layer comprising a silicon nitride layer and a protective inorganic layer being silicon oxide in which the silicon nitride layer has a thickness of 3 to 100 nm and a ratio of the thickness of the protective inorganic layer to the silicon nitride layer being 3 to 80. 
Sternchuss teaches an electrically conductive support which includes a substrate with multilayer thin films which includes a first barrier layer formed from silicon nitride and a second barrier film formed from silicon oxide (Pg. 1, Paragraphs [0006]-[0009]). The first barrier layer preferably has a thickness of at least 5 nm and the second barrier layer has a thickness of at least 30 nm (Pg. 1, Paragraphs [0008]-[0009]). The resulting ratio of the minimum thicknesses results is 6. The use of two barrier layers allow for a more effective defense of the support and the thicknesses of the two barrier layers ensures good mechanical strength (Pg. 1, Paragraph [0018]-[0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multiple inorganic layers of Kato such that they are formed from the first and second barrier layers of Sternchuss, being silicon nitride with a thickness of at least 5 nm and silicon oxide with a thickness of at least 30 nm, respectively, in order to provide the gas barrier films with a more effective defense and to ensure good mechanical strength. Additionally, one of ordinary skill in the art would appreciate that the resulting ratio of the minimum thicknesses is 6, which is within the claimed range of 3 to 80. 
As discussed above, the gas barrier film includes a silica layer between the substrate and the inorganic layer (“base layer formed from silicon oxide”). Furthermore, Sternchuss teaches the silicon nitride barrier layer has a refractive index from 1.9 to 2.1 and silicon oxide typically has a refractive index of 1.48 (“wherein the base layer is formed from a mateiral having a refractive index lower than that of the silicon nitride layer”) (Pg. 2, Paragraphs [0040]-[0043]). 
Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Kato and Sternchuss are silent with respect to the silicon oxide second barrier layer further comprising 2 atom% to 20 atom% of carbon. However, Kato teaches the formation of the inorganic layer by plasma CVD (Pg. 4, Paragraph [[0064]). Sternchuss additionally teaches the formation of the silicon oxide second barrier layer by CVD methods as well and the silicon oxide second barrier layer may further include carbon (Pg. 4, Paragraph [0106]; Pg. 2, Paragraph [0042]). 
Yoshida teaches gas barrier films and methods of forming the same (Pg. 1, Paragraph [0001]). The gas barrier films include an inorganic thin film layer formed by plasma CVD (Pg. 1, Paragraph [0020]). The inorganic layer is preferably formed from silicon oxide (Pg. 2, Paragraph [0044]). Yoshida further teaches the method of plasma CVD typically results in the formation of a silicon oxide film which still contains carbon atoms from the decomposition of an organic compound resulting in approximately 10 atom% or more (Pg. 5, Paragraph [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the formation of the silicon oxide second barrier layer, which is taught to be formed by CVD methods by both Kato and Sternchuss, such that the CVD methods still results in a carbon content remaining of 10 atom% or more, as taught by Yoshida, who teaches gas barrier films similar to both Kato and Sternchuss.
Kato is further silent with respect to the inorganic layer further comprising hydrogen in a content from 10 atom% to 50 atom%.
Takahashi teaches gas barrier coatings and gas barrier films including the coatings having excellent gas barrier properties and oxidation resistance (Pg. 1, Paragraph [0001]). The coatings are formed from silicon nitride components (Pg. 1, Paragraph [0015]). The coatings further have a hydrogen content in the range of between 10 and 30 atom% in order to provide adequate resistance to oxidation and in order to provide favorable costs, productivity and flexibility (Pgs. 4-5, Paragraph [0074]-[0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic layer of Kato with a hydrogen content in the range of 10 to 30 atom% in order to provide adequate resistance to oxidation and in order to provide favorable costs, productivity and flexibility as taught by Takahashi.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 7/7/2022, with respect to the claim objection of claim 18 and the 35 U.S.C 112 rejection of claim 19 have been fully considered and are persuasive.  The rejection and objection of 3/17/2022 has been withdrawn. 

Applicant’s arguments, see pages 8-11, filed 7/7/2022, with respect to the rejections of claims 1 and 19 under 35 U.S.C 103 have been fully considered and are persuasive. 
In particular, applicant argues that the combination of Kato with Sternchuss fails to teach the amendments to the claims being the silicon nitride layer having a hydrogen content of between 10 and 50 atom%. Applicant further argues that this range provides enhanced density and enhanced gas barrier properties. This is further evidenced in the affidavit submitted 7/7/2022 which illustrates superior gas barrier properties, transparency and bending resistance when the hydrogen content is in the claimed range and inferior bending resistance and gas barrier properties are outside of the claimed ranges. 
Firstly, the examiner concedes in that Kato is silent with respect to the inorganic layer containing hydrogen in a content range from 10 to 50 atom% as now required by the claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Takahashi which teaches a silicon nitride layer of a gas barrier coating having a hydrogen content in the range of 10 to 30 atom% as discussed above with respect to the rejections of claims 1 and 19. 
With respect to applicant’s submitted data producing unexpected results when the claimed range for hydrogen is met, the examiner now notes that the rejection of claims 1 and 19 now teach a hydrogen content in the range of 10 to 30 atom% which is within the claimed range of 10 to 50 atom% and one of ordinary skill in the art would appreciate that any produced unexpected results would be evident in the combination of Kato with Sternchuss and Takahashi, including the improved bending resistance and gas barrier properties as argued by the applicant. See MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding the data submitted by the applicant as provided in the declaration and the instant specification, the examiner notes that the data must provide sufficient results for values both inside and outside of the claimed range of 10 to 50 atom%. MPEP 716.02(d): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the submitted declaration, the lower range of the claimed range is met (Example 6, 10 atom%), however, the upper end of the range is not provided such that the highest atom% is 44% (Example 15). Therefore, the values in the upper end of the range are not provided in order to illustrate unexpected results.
With respect to the unexpected results occurring from this claimed range, it appears as though the values for WVTR, transparency and bending resistance for examples 1-20 are evidenced in Table 3 of the instant specification. Upon reviewing Table 3, examples 1-20 experience water vapor transmission rates of between 1.1*10^-4 to 6*10^-5. Both comparative examples have values for WVTR within this range (Comparative Example 1, 2.0*10^-5; Comparative Example 2, 2.8*10^-4). Similarly, for transparency, the examples 1-20 illustrate values for transparency being from 80-89 and the comparative examples have values within this range, being 82 and 83. Lastly, the values for bending resistance for the examples 1-20 appear to range from 1.1 to 7.9. Comparative example 1 appears to have a higher value for this illustrating values below 10 atom% having unwanted bending resistance. However, comparative example 2 illustrating a bending resistance of 1.4, well within the desired range, along with the desired results for WVTR and transparency fails to provide persuasive unexpected results when the hydrogen content is above 50 atom%. Ultimately, the examiner contends that the data providing unexpected results is unpersuasive such that the entirety of the claimed range is not illustrated by the unexpected results and the data above 50 atom% additionally illustrates the unexpected results between 10 and 50 atom%. 
The examiner notes that the current rejection is made FINAL in view of the amendments to claims 1 and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783